 

RESTRICTED STOCK SUBSCRIPTION AGREEMENT

 

THIS RESTRICTED STOCK SUBSCRIPTION AGREEMENT (“Agreement”) is dated as of
November 15, 2011, by and between the undersigned (the “Purchaser”) and TG
Therapeutics, Inc., a Delaware corporation with a place of business at 787
Seventh Avenue, 48th Floor, New York, NY 10019 (the “Corporation” or “Company”).

 

RECITALS

 

A.           WHEREAS, the Corporation desires to sell to Purchaser shares of
Common Stock, par value $.001 per share, of the Corporation (which class of
shares is referred to herein as “Common Stock”), and Purchaser desires to
purchase these shares, upon the terms and conditions herein specified; and

 

B.           WHEREAS, Purchaser is willing to subject the Stock (as defined
herein) to the restrictions contained herein.

 

C.           WHEREAS, in connection with this Agreement, Purchaser and the
Company have entered into an Employment Agreement dated as of November 1, 2011
(the “Employment Agreement”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises herein contained, the parties hereby agree as follows:

 

1.           Issuance and Acquisition of Stock.

 

(a)          Immediately after the execution of this Agreement by the parties,
the Corporation shall issue to the Purchaser, and the Purchaser shall acquire
from the Corporation, the number of shares of Common Stock listed beside the
Purchaser’s name on the signature page hereto (the “Stock”) for the total
purchase price listed below the Purchaser’s name on the signature page hereto
(the “Purchase Price”).

 

(b)          Within sixty days of execution of this Agreement, the Purchaser
shall make payment for the Stock by delivering to the Corporation a check
payable to the Corporation in the amount of the Purchase Price. Within ten
business days after receipt by the Corporation of the Purchase Price, the
Corporation shall deliver to the Purchaser a certificate or certificates
evidencing the Stock, registered in the name of the Purchaser.

 

(c)          The Stock will be subject to a repurchase right in favor of the
Company as set forth in Section 2 hereof.

 

1

 

 

(d)          The number of shares of Stock listed in Section 2(b) shall vest the
day following the date on which the Repurchase Option lapses (as provided in
Section 2(b) below).

 

2.           Repurchase Option.

 

(a)          On the date that the Purchaser Terminates Service (as defined in
subsection (c)(1) below), the Company shall have the right to repurchase from
the Purchaser all, but not less than all, of the Stock (the “Repurchase
Option”). The Repurchase Option may be exercised within the 30-day period
immediately following the date that the Purchaser Terminates Service (the
“Repurchase Period”). The Repurchase Option shall be exercised by the Company by
giving the Purchaser written notice on or before the last day of the Repurchase
Period of its intention to exercise the Repurchase Option, and, together with
such notice, tendering to the Purchaser the Repurchase Price (as defined in
subsection (c)(2) below).

 

(b)          The Repurchase Option shall lapse as provided in the schedule
below, or, as to all of the Stock, upon the earlier occurrence of a Change in
Control (as defined in subsection (c)(4) hereof).

 

Number of Shares   Date on which Repurchase Option
Lapses       125,000   November 15, 2012       125,000   November 15, 2013      
125,000   November 15, 2014       125,000   November 15, 2015       250,000  
The date on which the Company achieves a fully-diluted Market Capitalization (as
defined in subsection (c)(5) below) of One Hundred Million Dollars
($100,000,000)       250,000   The date on which the Company achieves a
fully-diluted Market Capitalization of Two Hundred Million Dollars
($200,000,000)

 

2

 

 

(c) (1) “Terminates Service” means the date that the Purchaser is no longer
providing services to the Company as an employee, consultant or director.

 

(2) “Repurchase Price” shall be equal to the Fair Market Value of the Stock on
the date that the Repurchase Option is exercised; provided, however, that if the
Purchaser Terminates Service without Good Reason (as defined in subsection
(c)(6) hereof), the Repurchase Price shall be $0.001 per share.

 

(3) “Fair Market Value” shall be determined by an independent valuation firm
hired by the Company, the choice of which must be reasonably agreeable to the
Purchaser.

 

(4) “Change of Control” means and includes the occurrence of any one of the
following events but shall specifically exclude a Public Offering (as defined
herein): (i) the acquisition, directly or indirectly, following the date hereof
by any person (as such term is defined in Section 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended), in one transaction or a series of
related transactions, of securities of the Company representing in excess of
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding securities if such person or his or its affiliate(s) do not own in
excess of fifty percent (50%) of such voting power on November 15, 2011, but
excluding an acquisition where the stockholders holding fifty percent (50%) of
the voting power of the Company’s then outstanding securities continue to hold
fifty percent (50%) or more of the voting power of an entity that holds fifty
percent (50%) or more of the voting power of the Company’s then outstanding
voting securities, or (ii) the future disposition by the Company (whether direct
or indirect, by sale of assets or stock, merger, consolidation or otherwise) of
all or substantially all of its business and/or assets in one transaction or
series of related transactions (other than a merger effected exclusively for the
purpose of changing the domicile of the Company). For purposes of this
Agreement, “Public Offering” means a public offering of any class or series of
the Company’s equity securities pursuant to a registration statement filed by
the Company under the Securities Act of 1933 Act, as amended.

 

(5) “Market Capitalization” shall be determined by multiplying the total shares
of the Company’s Common Stock that are outstanding at that time (including
Common Stock issuable upon conversion, exchange or exercise of any derivative
security, including without limitation, options, warrants, convertible equity or
debt or restricted equity) by the last reported closing price of the Company’s
Common Stock on a nationally recognized exchange or in the over-the-counter
market.

 

3

 

 

(6) “Good Reason” shall mean occurrence of any of the following without the
Purchaser’s express written consent (any of which shall constitute a “Good
Reason Condition”): (i) the failure to elect or reelect Purchaser as Chairman of
the Board, which constitutes a material reduction by the Company of the
Purchaser’s duties, responsibilities, or authority as of the effective date of
the Employment Agreement; (ii) any material breach of the Employment Agreement
by the Company; (iii) a material reduction by the Company of the Purchaser’s
duties, responsibilities, or authority as Executive Chairman, CEO and President
and Chairman of the Board which causes his position with the Company to become
of less responsibility or authority than his position as of immediately
following the effective date of the Employment Agreement; (iv) a material
reduction in Purchaser’s base salary; or (v) a material change in the geographic
location at which the Purchaser must perform services (which, for purposes of
this Agreement, means a relocation of the Company’s principal place of business
of the Purchaser outside of the New York City metropolitan area). The Purchaser
may terminate his employment for Good Reason for any of the preceding reasons
only if (A) the Purchaser has provided the Company with written notice of the
asserted Good Reason Condition within ninety (90) days after its initial
existence; (B) the Company fails to cure the condition within thirty (30) days
after receiving such written notice; and (C) the Purchaser terminates employment
within one hundred and eighty-five (185) days following the Purchaser’s written
notice to the Company of the existence of the Good Reason condition.

 

(d)          Any repurchase of the Stock by the Company shall take place at the
principal executive offices of the Company, or at such other location designated
by the Company, at the time and date set by the Company. Such sale shall be
effected by the Purchaser’s delivery to the Company of a certificate or
certificates evidencing the repurchased Stock, duly endorsed for transfer to the
Company and free and clear of any and all liens, charges and encumbrances
(except for restrictions under applicable securities laws) against payment to
the Purchaser by the Company of the Repurchase Price by check for the
repurchased Stock (which check may be delivered by mail). Upon payment of the
Repurchase Price, the Company shall become the legal and beneficial owner of the
Shares being repurchased and all rights and interests therein or relating
thereto, and the Company shall have the right to retain and transfer to its own
name the number of Shares being repurchased by the Company.

 

3.           Violation Of Transfer Provisions. The Corporation shall not be
required (i) to transfer on its books any shares of Stock which shall have been
sold, transferred, assigned or pledged in violation of any of the provisions of
this Agreement or (ii) to treat as owner of such shares or to accord the right
to vote as such owner or to pay dividends to any such transferee to whom such
shares shall have been so sold, transferred, assigned or pledged.

 

4

 

 

4.           Securities Laws. The Purchaser represents and warrants to and
covenants with the Corporation as follows:

 

(a)          The Stock will be acquired by the Purchaser with the Purchaser’s
own funds for investment purposes and for the Purchaser’s own account, not as a
nominee or agent for any other person, firm or corporation, and not with a view
to the sale or distribution of all or any part thereof, and the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing, any or all of the Stock. The Purchaser does not have any contract,
undertaking, agreement or arrangement with any person, firm or corporation to
sell, transfer or grant any participation to any person, firm or corporation
with respect to any or all of the Stock.

 

(b)          The Purchaser understands that the Stock will not be registered
under the Securities Act of 1933, as amended (the “Securities Act”), and that
the Stock is being issued and sold to the Purchaser based upon an exemption from
registration predicated in part on the accuracy and completeness of the
Purchaser’s representations and warranties appearing herein. The Purchaser
agrees to hold the Corporation and its directors, officers, employees,
controlling persons and agents and their respective heirs, representatives,
successors and assigns harmless and to indemnify them against all liabilities,
costs and expenses incurred by them as a result of, (i) any misrepresentation,
omission or untrue statement of a material fact made by the Purchaser contained
in this Agreement or (ii) any sale or distribution by the Purchaser in violation
of the Act or any applicable state securities or “blue sky” laws.

 

(c)          The Purchaser hereby acknowledges that the issuance of the Stock
has not been reviewed by the United States Securities and Exchange Commission
(the "SEC" or the "Commission") or any state regulatory authority, since the
issuance is intended to be exempt from the registration requirements of Section
5 of the Act pursuant to Regulation D promulgated under the Act. The Purchaser
agrees that in no event will the Purchaser sell, transfer, assign or pledge all
or any part of the Stock or any interest therein, unless and until (i) the
Purchaser shall have furnished the Corporation with an opinion of counsel
satisfactory in form and content to the Corporation to the effect that (A) such
disposition will not require registration of the Stock under the Securities Act
or compliance with applicable state securities laws, or (B) appropriate action
necessary for compliance with the Securities Act and applicable state securities
laws has been taken, or the Corporation shall have waived, expressly and in
writing, its right under clause (i) of this subsection, (ii) the proposed
transferee of the Stock shall have provided the Corporation with a written
agreement or undertaking by which such transferee agrees to be bound by all
terms, conditions and limitations of this Agreement applicable to such
transferee’s transferor as if such transferee were a party hereto. The
requirement of subparagraph (ii) shall not apply to any transfer (A) pursuant to
an offering registered under the Securities Act, (B) pursuant to Rule 144 under
the Securities Act or (C) effected in a market transaction otherwise exempt from
registration under the Securities Act. Notwithstanding the foregoing (i) above,
Purchaser can transfer to a family member, to a trust for benefit of a family
member or to a limited partnership or corporation the beneficial owners of which
are all family members.

 

5

 

 

(d)          The Purchaser recognizes that the purchase of the Stock involves a
high degree of risk including, but not limited to, the following: (i) the
Corporation is a development stage business with limited operating history and
requires substantial funds in addition to the proceeds of this investment; (ii)
an investment in the Corporation is highly speculative, and only investors who
can afford the loss of their entire investment should consider investing in the
Corporation and the Stock; (iii) the Purchaser may not be able to liquidate his
investment; (iv) transferability of the Stock is extremely limited; (v) in the
event of a disposition, the Purchaser could sustain the loss of his entire
investment and (vi) the Corporation has not paid any dividends since inception
and does not anticipate the payment of dividends in the foreseeable future.

 

(e)          The Purchaser is able to fend for itself in connection with the
transactions contemplated by this Agreement, has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of its investment in the Corporation, as the ability to bear the economic
risks of its investment for an indefinite period of time and can afford a
complete loss of its investment, has had the opportunity prior to the
Purchaser’s purchase of the Stock to ask questions of and receive answers from
representatives of the Corporation concerning the finances, operations and
business of the Corporation. The Purchaser is not relying upon any statement,
promise or assurance of any investor in the Corporation (or any representative
of any such investor) in arriving at the Purchaser’s decision to purchase the
Stock, and has not otherwise been induced to purchase the Stock by any such
investor (or any representative of any such investor), and the Purchaser has
decided to purchase the Stock based upon the Purchaser’s own analysis of the
merits and risks of investing in the Corporation without the intervention or
assistance of any other person, firm or corporation (or any representative of
the foregoing). The Purchaser hereby represents that the Purchaser has been
furnished by the Corporation during the course of this investment with all
information regarding the Corporation which the Purchaser has requested or
desired to know, has been afforded the opportunity to ask questions of and
receive answers from duly authorized officers or other representatives of the
Corporation concerning the terms and conditions of the investment and has
received any additional information which the Purchaser has requested. The
Purchaser represents that the Stock was not offered or sold to it by means of
any form of general solicitation or general advertising, and in connection
therewith the Purchaser did not (A) receive or review any advertisement,
article, notice or other communication published in a newspaper or magazine or
similar media or broadcast over television or radio whether closed circuit, or
generally available; or (B) attend any seminar meeting or industry investor
conference whose attendees were invited by any general solicitation or general
advertising.

 

6

 

 

(f)          The Purchaser understands that there is no public market for the
Stock and that no market may develop for any such securities. The Purchaser
understands that even if a public market develops for the Stock, restrictions on
sale contained in this Agreement and under the Act still may prohibit resale.
The Purchaser understands and hereby acknowledges that the Corporation is under
no obligation to register any of the Stock other than as contained in paragraph
6. Except as otherwise provided in this Agreement, the Purchaser understands and
acknowledges that (i) the Purchaser will not be permitted to sell, transfer,
assign or pledge the Stock until it is registered under the Securities Act or an
exemption from the registration and prospectus delivery requirements of the
Securities Act is available to the Purchaser, and that there is no assurance
that such an exemption from registration will ever be available or that the
Purchaser will ever be able to sell any of the Stock, (ii) the share
certificate(s) representing the Stock will be stamped with the legends specified
in paragraph 3(g) hereof and (iii) the Corporation will make a notation in its
records of the aforementioned restriction and transfer legends and that, in
order to ensure compliance with the restrictions referred to herein, the
Corporation may issue appropriate “stop transfer” instructions to its transfer
agent, if any, and that, if the Corporation transfers its own securities, it may
make appropriate notations to the same effect in its own records.

 

(g)          All certificates representing the Stock and, until such time as the
Stock is sold in an offering which is registered under the Securities Act or the
Corporation shall have received an opinion of counsel satisfactory in form and
content to the Corporation that such registration is not required in connection
with a resale (or subsequent resale) of the Stock, all certificates issued in
transfer thereof or substitution therefor, shall, where applicable, have
endorsed thereon the following (or substantially equivalent) legends:

 

7

 

 

(i)THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE,
TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE ENCUMBERED OR
DISPOSED OF (A “TRANSFER”) UNLESS SUCH TRANSFER COMPLIES WITH THE PROVISIONS OF
THIS AGREEMENT . THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS A MENDED (THE “ACT”), OR UNDER
ANY STATE SECURITIES OR “BLUE SKY” LAWS. ACCORDINGLY, NO TRANSFER OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE AGREEMENT AND (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
AMENDMENT THERETO UNDER THE ACT OR (B) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND UNDER ANY APPLICABLE STATE SECURITIES OR “BLUE
SKY” LAWS.

 

(ii)THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A REPURCHASE
RIGHT IN FAVOR OF THE COMPANY AS OUTLINED IN THE STOCK PURCHASE AGREEMENT.

 

(ii)           Any legend required to be placed thereon by any applicable state
securities law.

 

(h)          The Purchaser’s principal residence is as set forth on the
signature page hereof.

 

(i)          The Purchaser represents that the Purchaser has full power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Stock. This Agreement constitutes the legal, valid
and binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms.

 

(j)          The Purchaser represents and warrants that it has not engaged,
consented to nor authorized any broker, finder or intermediary to act on its
behalf, directly or indirectly, as a broker, finder or intermediary in
connection with the transactions contemplated by this Agreement. The Purchaser
shall indemnify and hold harmless the Corporation from and against all fees,
commissions or other payments owing to any such person or firm acting on behalf
of such Purchaser hereunder.

 

5    State Securities Laws Representations.

 

The Purchaser hereby acknowledges that it has been advised and that it
understands the following:

 

8

 

 

IN MAKING AN INVESTMENT DECISION A PURCHASER MUST RELY ON ITS OWN EXAMINATION OF
THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 

THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. PURCHASERS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.

 

6.           Representations by, and Covenants of, the Corporation. The
Corporation represents, warrants and, where applicable, covenants to the
Purchaser as of the date hereof:

 

(a)          The Corporation is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has the
corporate power to conduct the business which it proposes to conduct;

 

(b)          The execution, delivery and performance of this Agreement by the
Corporation will have been duly approved by the Board of Directors of the
Corporation and all other actions required to authorize and effect the offer and
sale of the shares of Common Stock will have been duly taken and approved;

 

(c)          The shares of Common Stock purchased pursuant hereto have been duly
and validly authorized and when issued against payment of the purchase price
therefor in accordance with the terms hereof, will be duly and validly issued,
fully paid and non-assessable;

 

(d)          The Corporation is not in any material respect in violation of or
in default in any material respect under, nor will the execution and delivery of
this Agreement, or the issuance of the Common Stock and the incurrence of the
obligations herein set forth and the consummation of the transactions herein
contemplated, result in a material violation of, or constitute a material
default under, the Restated Certificate of Incorporation or the By-Laws of the
Corporation.

 

9

 

 

7.           "Piggy-back" Registration Rights.

 

(a)          If (but without any obligation to do so) at anytime following the
date which is 180 days after the IPO (as defined below) or the first date which
the Corporation is publicly traded, the Corporation proposes to register any of
its stock or other securities under the Act in connection with the public
offering of such securities solely for cash (other than a registration statement
on Form S-4 or S-8 or any other form which does not include substantially the
same information as would be required in a form for the general registration of
securities), the Corporation shall, at such time, promptly give each Purchaser
written notice of such registration. Upon the written request of each Purchaser
given within ten (10) days after mailing of such notice by the Corporation in
accordance with paragraph 8(b), the Corporation shall, subject to the
limitations set forth in paragraph 6(b) below, include in the Corporation's
registration statement under the Act all of the Common Stock that each such
Purchaser has requested to be registered; provided, however, that nothing in
this Section 6(a) shall prevent the Corporation from at any time abandoning or
delaying any such registration without obligation to any Purchaser.

 

(b)          Notwithstanding the provisions of paragraph 6(a) above, in
connection with any offering involving an underwriting of shares of the
Corporation's capital stock, the Corporation shall not be required under
paragraph 6(a) to include any of the Purchasers' Stock in such underwriting
unless they accept the terms of the underwriting as agreed upon between the
Corporation and the underwriters selected by it (or by other persons entitled to
select the underwriters), and then only in such quantity as the underwriters
determine in their sole discretion will not jeopardize the success of the
offering by the Corporation. If the total amount of Stock requested by Purchaser
(together with other potential selling stockholders) to be included in such
offering exceeds the amount of securities that the underwriters determine in
their sole discretion is compatible with the success of the offering, then the
Corporation shall be required to include in the offering only that number of
such securities which the underwriters determine in their sole discretion will
not jeopardize the success of the offering (the securities so included to be
apportioned pro rata among the selling stockholders according to the total
amount of securities entitled to be included therein owned by each selling
stockholder or in such other proportions as shall mutually be agreed to by such
selling stockholders). In apportioning the securities to be included in the
offering, the Corporation shall have the first right to include 100% of its
desired shares in the offering without cut-backs.

 

10

 

 

8.           Confidential Information.

 

Purchaser agrees to hold in strictest confidence, and not to use, except for the
benefit of the Company or its shareholders, or to disclose to any person, firm
or corporation without written authorization of the Board of Directors of the
Company, any Confidential Information of the Company. For purposes of this
Agreement, “Confidential Information” means any Company proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, customer lists and customers,
markets, software developments, inventions, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances, investors or other business information disclosed to Purchaser by the
Company either directly or indirectly in writing, orally or by drawings or
observation of parts or equipment. Confidential Information does not include any
of the foregoing items which (i) has become publicly known and made generally
available through no wrongful act of Purchaser or of others who were under
confidentiality obligations as to the item or items involved, (ii) was within
the Purchaser’s possession prior to its being furnished to the Purchaser by or
on behalf of the Company, provided that the source of such information was not
known by the Purchaser to be bound by a confidentiality agreement with or other
contractual, legal or fiduciary obligation of confidentiality to the Company,
(iii) is or becomes available to the Purchaser on a non-confidential basis from
a source other than the Company or any of its representatives, provided that
such source was not known by the Purchaser to be bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to the Company or any other party with respect to such
information, (iv) is independently developed by the Purchaser without use of
Confidential Information, (v) is disclosed under operation of law, provided
that, to the extent legally possible, Purchaser shall have given the Company
reasonable notice and opportunity to oppose such disclosure or (vi) is disclosed
by the Purchaser or its representatives with the Company’s prior written
approval.

 

9.           General Provisions.

 

(a)          No Assignments. The Purchaser shall not transfer, assign or
encumber any of its rights, privileges, duties or obligations under this
Agreement without the prior written consent of the Corporation, and any attempt
to so transfer, assign or encumber shall be void.

 

(b)          Notices. All notices and other communications which are required or
permitted to be given pursuant to the terms of this Agreement shall be in
writing and shall be sufficiently given (i) if personally delivered, (ii) if
sent by telex or facsimile, provided that “answer-back” confirmation is received
by the sender or (iii) upon receipt, if sent by registered or certified mail,
postage paid return receipt requested in any case addressed as follows:

 

(i)          If to the Corporation at the address first written above, attention
CEO.

 

(ii)         If to the Purchaser, to the address set forth on the signature page
of this Agreement.

 

The address of a party, for the purposes of this Section 8(b), may be changed by
giving written notice to the other party of such change in the manner provided
herein for giving notice. Unless and until such written notice is received, the
addresses as provided herein shall be deemed to continue in effect for all
purposes hereunder.

 

11

 

 

(c)          Standoff Agreement. The Purchaser agrees that, in connection with
an underwritten initial public offering (the “IPO”) registered under the
Securities Act of shares of Common Stock or other equity securities of the
Corporation by or on behalf of the Corporation, the Purchaser shall not sell or
transfer, or offer to sell or transfer, any shares of Common Stock or other
equity securities of the Corporation for such period as the managing underwriter
of such offering determines is necessary to effect the IPO.

 

(d)          Choice of Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws (without giving
effect to the conflicts of law principles) of the State of New York.

 

(e)          Severability. The parties hereto agree that the terms and
provisions in this Agreement are reasonable and shall be binding and enforceable
in accordance with the terms hereof and, in any event, that the terms and
provisions of this Agreement shall be enforced to the fullest extent permissible
under law. In the event that any term or provision of this Agreement shall for
any reason be adjudged to be unenforceable or invalid, then such unenforceable
or invalid term or provision shall not affect the enforceability or validity of
the remaining terms and provisions of this Agreement, and the parties hereto
hereby agree to replace such unenforceable or invalid term or provision with an
enforceable and valid arrangement which, in its economic effect, shall be as
close as possible to the unenforceable or invalid term or provision.

 

(f)          Successors. All references in this Agreement to the Corporation
shall include any and all successors in interest to the Corporation whether by
merger, consolidation, sale of all or substantially all assets or otherwise, and
this Agreement shall inure to the benefit of the successors and assigns of the
Corporation and, subject to the terms herein set forth, shall be binding upon
the Purchaser, its successors and permitted assigns.

 

(g)          Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed an original, but which together shall constitute
one and the same instrument.

 

(h)          Modification, Amendment and Waiver. No modification, amendment or
waiver of any provision of this Agreement shall be effective against the
Corporation unless the same shall be in a written instrument signed by an
officer of the Corporation on its behalf and such instrument is approved by its
Board of Directors. The failure at any time to enforce any of the provisions of
this Agreement shall in no way be construed as a waiver of such provisions and
shall not affect the right of either party thereafter to enforce each and every
provision hereof in accordance with its terms.

 

(i)          Further Assurances. The parties agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

 

(j)          Integration. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof.

 

12

 

 

(k)          Headings. The headings of the Sections and paragraphs of this
Agreement have been inserted for convenience of reference only and do not
constitute a part of this Agreement.

 

(l)          Gender and Number. As used in this Agreement, the masculine,
feminine or neuter gender, and the singular or plural, shall be deemed to
include the others whenever and wherever the context so requires. Additionally,
unless the context requires otherwise, “or” is not exclusive.

 

13

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, or
caused this Agreement to be duly executed by their respective officers, partners
or other representatives, thereunto duly authorized, all as of the day and year
first above written.

 

  TG THERAPEUTICS, INC.         By: /s/ Michael S. Weiss   Name: Michael S.
Weiss   Title: Chairman & Chief Executive Officer

 

  PURCHASER:         By: /s/ Michael S. Weiss   Name:  Michael S. Weiss

 

  Address:                 Tax#:  

 

  NUMBER OF SHARES     OF COMMON STOCK     SUBSCRIBED FOR:           PURCHASE
PRICE     PER SHARE: $.001         TOTAL PURCHASE     PRICE: $____________

 

14

 